Oo Oo nN HN WH FF W NY

NO wo b DH NY HN HY NY KN KH HR He | BR RE RR
ont ON ON Bm BW HOF OS OO HS DN ND RFR WD HY KK OS

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 1 of 10

 

 

 

MICHAEL BAILEY
United States Attorney ——. FILED a LODGED
District of Arizona ___ RECEIVED COPY
Anzons’S rte Bar No, 023098 a

rizona State Bar No.
RAYMOND K. WOO JAN 3 & 2020
Arizona State Bar No. 023050
Assistant United States Attorneys cen US Oe sont
Two Renaissance Square BY Py DEPUTY
40 N. Central Ave., Suite 1200 i

 

 

 

 

 

Phoenix, Arizona 85004 : AX

Telephone: 602-514-7500 ; ;
Email: monica.edelstein@usdoj.gov; raymond.woo@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

United States of America, No. CR- 19-0352-01-PHX-DLR
Plaintiff,

PLEA AGREEMENT
vs.

1. Joseph Menaged,

 

Defendant.

 

 

Plaintiff, United States of America, and the defendant, Joseph Menaged, hereby
agree to dispose of this matter on the following terms and conditions:
1, PLEA

The defendant will plead guilty to Count 1 of the indictment charging the defendant
with a violation of 18 United States Code (U.S.C.) § 371, Conspiracy to Commit Bank
Fraud, a Class E felony offense. |
2. MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 371, is punishable by a maximum fine of
$250,000, a maximum term of imprisonment of 5 years, or both, and a term of supervised
release of 3 years. A maximum term of probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 
oO won NH Nn FF W NY

NO NO NY NY N NY NY WN NO KH KH KR KF KF KF RP Re ES
oN NAN ON SP WYO NY KF OD OO Fe AN HD A FP W NY | O&O

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 2 of 10

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 US.C. § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

3. AGREEMENTS REGARDING SENTENCING

a. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
the defendant stipulate that the defendant shall be sentenced to time served on Count 1 of
the indictment.

b. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
the defendant stipulate that, before the sentencing hearing, the defendant shall be current
on any outstanding bank loans, fees, and delinquent property taxes for the New York and
Miami properties identified in Count 1. The parties recognize there could be a significant
delay in sentencing so that Defendant can comply with his obligation under the plea. After
the defendant has entered into this plea agreement, the United States shall withdraw its
motion for interlocutory sale of the properties without prejudice. Before the sentencing
hearing, the defendant specifically agrees to pay $350,000 to the Receiver assigned to the
DenSco case through counsel Ryan W. Anderson, Esq., Guttilla Murphy Anderson, 5415

-2-

 
Oo Fe ANH UV FP W NY

NO NO NH NY NO WN NY WN NO KH KF HF HF HF FF EF S|
on NWN ON HR WO NY KH CO OO FAN HD WH FP WY NY YH CO

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 3 of 10

E. High Street, Suite 200, Phoenix, Arizona 85054. The defendant agrees that the Receiver
can use these funds to repay DenSco victims. The United Sates shall be permitted to
withdraw from the plea agreement if defendant fails to satisfy this stipulation. In the event
the plea is withdrawn, the United States shall be free to refile any forfeiture claims relating
to the properties.

C. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
the defendant stipulate that the acceptance of this plea is contingent on co-defendant
Stephen Brown’s acceptance of a deferred prosecution agreement. The defendant
understand that if his co-defendant fails to accept the deferred prosecution agreement, or if
this plea is rejected for any reason by the Court, the United States will not be bound by this
agreement and shall be permitted to withdraw from the plea.

d. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

e. Acceptance of Responsibility. If the defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s

commission of the offense, and if the defendant demonstrates an acceptance of

-3-

 
oOo fF NHN NH FP W NHN

wb MH HNN NY HN DN BB ee ee ee ee
oN AA KR OND EF SFC Cm KAA KR wWDNHeY CS

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 4 of 10

responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16 or more,
the United States will recommend an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).
4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Counts 2-7 and the forfeiture allegations
of the indictment.

b. The United States shall withdraw its Motion for Interlocutory Sale related to
the subject properties. (Doc. 44)

c. - This office shall not prosecute the defendant for any offenses committed by
the defendant, and known by this office.

d. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.
5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any

provision contained herein is inappropriate, it may reject the plea agreement and give the

defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendanht waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any

statements made at the time of the defendant’s change of plea or sentencing may be used

-4-

 
oOo ON DN OH FP W NY

NY NO NO N NO NY KN NO NO | KH KF KF KF KF EF S|
os TN ON FP WO NY FY CGD Oo CO ND KH A FP WY NY FH OC

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 5 of 10

against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.
6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to |
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section IIB of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and

 
oO eo nN NHN HH FP W YN

NO wo Bb HO HN NWN KN WH NN YR KF KH HP KF KF FEF SF S|
oo SYN NH HR WOW YH KH COS OO CHAD DN FP WW NY YK OS

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 6 of 10

(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. ELEMENTS
Conspiracy to Commit Bank Fraud

In or about June 2012 through September 2015, in the District of Arizona, and

elsewhere:

1. There was an agreement between two or more persons to commit at least one

crime as charged in the indictment; |

2. The defendant became a member of the conspiracy knowing of at least one

of its objects and intending to help accomplish it; and

3. One of the members of the conspiracy performed at least one overt act for

the purpose of carrying out the conspiracy.
9. FACTUAL BASIS |

a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a
reasonable doubt:

On or about June 1, 2012, the defendant entered into a purchase agreement with
Extell West 57th Street, LLC for the purchase of Unit 42C at 157 West 57th Street, New
York, New York (“Unit 42C”) for $3,225,120.00. On or about March 22, 2013, the
defendant entered into a purchase agreement with Tower 3315, LLC for the purchase of
Unit 9D at 3315 Collins Avenue in Miami Beach, Florida (“Unit 9D”) for $2,600,000.00.
On or about April 11, 2013, the defendant entered into a purchase agreement with Tower
3315, LLC for the purchase of Unit 9C at 3315 Collins Avenue in Miami Beach, Florida
(“Unit 9C”) for $5,000,000.00. In an effort to finance a large portion of each purchase,
the defendant, and others at his direction, including co-defendant Stephen Brown, sought
financing from federally insured financial institutions including JPMorgan Chase,
Citibank, N.A, PNC Bank, Bank United, and Morgan Stanley.

The defendant, with the assistance of others, prepared and submitted to the banks a

-6-

 
oo Oo NN OH Be WY NY

NO NO WH WN WH NY NY NN NO KH KF HF He Fe Fe SF Se ee
Oo NN NN BP WO NY KF DOD OO FAN HD NH FP WW NY YH CO

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 7 of 10

document titled “promissory note,” that misrepresented the source of the defendant’s
income. In March 2015, the defendant submitted a loan application falsely indicating that
he was self-employed as a real estate consultant/investor. In or about September 2015, the
defendant submitted another loan application to Morgan Stanley that falsely indicated that
he was self-employed. That same month, the defendant submitted a second loan
application to Bank United falsely claiming that he was self-employed with Y.S.M.’s
company AFH for eight years. As a result of these misrepresentations, the defendant
obtained mortgages from Bank United and Morgan Stanley and finalized the purchase of
all three properties.
b. The defendant shall swear under oath to the accuracy of this statement and, if the
defendant should be called upon to testify about this matter in the future, any intentional
material inconsistencies in the defendant’s testimony may subject the defendant to
additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.
APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am

entering my guilty plea. Ihave further been advised by my attorney of the nature and range

 
Co mo NN HA Fe WD YN

wo wNO NO NH HO HN NY NO NO KH Re Re RP RRP RP Re Se
on HN UN BP WY NY YFP OD OO NHN NWN HN FP W NY KF O&O

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 8 of 10

of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement.

[/30/ ze BEY) 7 eS

Date c Joseph Menaged
Defendant

 
oOo ON HN WH FF WW NH

NO bwO NY NY NH HN WN HY NO HK KH =| | HR RPE Ee Ee
ont NTN UO Be WO NY YF OS Oo CO HI HDB nH Fe WW NY | O&O

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 9 of 10

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide

effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11. LGh—

\-30-2d
Date LEE STEIN
Attorney for Joseph Menaged

 

 

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are.appropriate and are in the best

interests of justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

I- 30-2020 J hha be
Date ONICA EDELSTEIN

RAYMOND WOO
Assistant U.S. Attorneys

 

 

 
oO oan NHN OO Fe WD NYO

NO NY HNO NY NY NY NY WV NO HK HK | KF RP He ee Ree ee
on DN HN SP WD NH KH OO CO FH HS HD HH FF WD NH KH CC

 

Case 2:19-cr-00352-DLR Document 98 Filed 01/30/20 Page 10 of 10

ACCEPTANCE BY THE COURT

 

 

Date HON. DOUGLAS L. RAYES
United States District Judge

-10-

 
